Citation Nr: 1324596	
Decision Date: 08/02/13    Archive Date: 08/13/13

DOCKET NO.  09-47 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and schizophrenia and, if so, whether service connection is warranted. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel





INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from January 1980 to July 1980.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

The Veteran requested a Board hearing in a December 2009 substantive appeal, but withdrew this hearing request in April 2010 and, instead, requested a hearing before a Decision Review Officer (DRO) at the RO.  The Veteran was afforded a DRO hearing in April 2010.  The hearing transcript has been associated with the claims file.  

Because the Veteran has claimed service connection for both PTSD and schizophrenia, the Board has recharacterized the appeal to reopen service connection for PTSD as whether new and material evidence has been received to reopen service connection for an acquired psychiatric disorder, to include PTSD and schizophrenia.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).


FINDINGS OF FACT

1.  In an unappealed November 1983 rating decision, the RO denied service connection for a nervous condition, diagnosed as schizophrenia, finding that the Veteran was not treated for a mental condition in service and was first treated for psychosis two years post service.  

2.  The Veteran did not submit a timely notice of disagreement to the November 1983 rating decision, and no additional evidence was received within one year of the November 1983 denial.  

3.  In an unappealed July 2004 rating decision, the RO denied service connection for PTSD, finding that the Veteran did not have currently diagnosed PTSD and evidence of record did not corroborate the occurrence of an in-service sexual assault.  

4.  The Veteran did not submit a timely notice of disagreement to the July 2004 rating decision, and no additional evidence was received within one year of the July 2004 denial.  

5.  Evidence received since the July 2004 rating decision relates to the unestablished fact of an in-service stressful incident and a current diagnosis of PTSD that is necessary to substantiate a claim for service connection for an acquired psychiatric disorder, to include PTSD and schizophrenia.

6.  An in-service stressor sufficient to cause PTSD has not been verified.  

7.  The Veteran did not sustain an injury or event related to an acquired psychiatric disorder in service. 

8.  The Veteran did not experience chronic psychiatric symptoms in service, or continuous psychiatric symptoms post-service.  

9.  Schizophrenia did not manifest in service or to a compensable degree within one year of service separation.

10.  An acquired psychiatric disorder, to include PTSD and schizophrenia, was not incurred in service. 



CONCLUSION OF LAW

1.  The November 1983 rating decision which denied service connection for a nervous condition became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2012).

2.  The July 2004 rating decision which denied service connection for PTSD became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2012).

3.  The evidence received subsequent to the July 2004 rating decision is new and material to reopen service connection for an acquired psychiatric disorder, to include PTSD and schizophrenia.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§§ 3.156(a), 3.303, 20.1105 (2012).

4.  The criteria for service connection for an acquired psychiatric disorder, to include PTSD and schizophrenia, are not met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2012).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  Id.

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Id.

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  With respect to new and material evidence claims, VA must notify a claimant of the evidence and information that is necessary to (1) reopen a claim, and (2) establish entitlement to the underlying claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) (2012); Kent v. Nicholson, 20 Vet. App. 1 (2006).  Thus, VCAA notice must include an explanation of the meaning of both "new" and "material" evidence, and must describe the particular type of evidence necessary to substantiate any service connection elements found to be insufficiently shown at the time of the prior final denial.  

In a January 2009 letter, the RO provided preadjudicatory notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  The January 2009 VCAA notice letter included provisions for disability ratings and for the effective date of the claim, and provided notice addressing the new and material evidence claims consistent with Kent.  

The January 2009 letter provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection for all the claims on appeal, including service connection for PTSD and schizophrenia.  The Veteran was afforded an opportunity to present evidence and argument on the merits of this claim, and the arguments and evidence presented by the Veteran, including her DRO hearing testimony, addressed the merits of the claim for service connection for an acquired psychiatric disorder.  Therefore, the Board finds that it may Board may proceed with adjudication of the appeal on the merits without prejudice to the Veteran.   

The Veteran was afforded VA examinations in June 2011 address her psychiatric disorder.  38 C.F.R. § 3.159(c)(4) (2012).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination obtained is adequate because it was performed by a medical professional, and was based on a review of the record and history and symptomatology from the Veteran and a thorough examination of the Veteran.  As the Board will discuss in more detail below, the nexus opinion rendered by the VA examiner is inadequate as it was based on an inaccurate factual history and is, thus, of no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (holding "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion").  

Because the weight of the evidence demonstrates that the Veteran had no symptoms or complaints related to an acquired psychiatric disability in service, and, as the Board will discuss in more detail below, the Veteran has not provided credible evidence of an injury or event in service for which a current psychiatric disability, to include PTSD and schizophrenia, can be related, there is no duty to provide a VA medical examination.  Absent evidence of an in-service event, injury, or disease to which a competent medical opinion could relate the claimed disability, there is no reasonable possibility that an additional VA examination or opinion could aid in substantiating the current claim for service connection.  Absent a finding of an injury, event, disease, or symptoms in service, the Board finds that VA's duty to assist the Veteran in obtaining additional evidence to support a nexus has not been triggered.  See 38 U.S.C.A. § 5103A(a)(2) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim"); Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that, where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide to provide a medical examination.  For these reasons, the Board finds that a remand for an additional medical opinion is not warranted.  

In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of the claim, and to respond to VA notices.  The Veteran and representative have not identified any outstanding evidence that needs to be obtained.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran. 

Reopening Service Connection 

The Board is required to determine whether new and material evidence has been received before it can reopen a claim and readjudicate service connection or other issues on the merits.  See Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).  In general, if new and material evidence is presented or secured with respect to a finally adjudicated claim, VA shall reopen and review the claim.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

Evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence must be both new and material; if the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If the Board determines that the evidence submitted is new and material, it must reopen the case and evaluate the appellant's claim in light of all the evidence.  Justus, 3 Vet. App. at 512.

The RO previously denied service connection for a nervous condition, diagnosed as schizophrenia, in an unappealed November 1983 decision, finding that the Veteran was not treated for a mental condition in service and was first treated for psychosis two years post service.  The Veteran did not submit a timely notice of disagreement to the November 1983 rating decision, and the decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The RO previously denied service connection for PTSD in February 1997, May 1997, and July 2004 decisions.  The RO denied service connection in July 2004, finding that the Veteran did not have currently diagnosed PTSD and evidence of record did not corroborate the occurrence of an in-service sexual assault.  The Veteran did not submit a timely notice of disagreement to the July 2004 rating decision, and the decision became final.  Id.  For these reasons, the Board finds that new and material evidence in this case must tend to verify the Veteran's alleged in-service stressor, or must establish that the Veteran has currently diagnosed PTSD or other acquired psychiatric disorder, to include schizophrenia, that is related to service.  

Evidence received subsequent to the July 2004 rating decision includes copies of service treatment records, which are not new, and a June 2011 VA examination, the Veteran's statements, and DRO hearing testimony, which are new.  The Board finds that the new evidence submitted by the Veteran since the July 2004 rating decision is material.  The Veteran provided additional details with respect to her alleged in-service rape and the circumstances of such rape in lay statements and DRO hearing testimony.  This evidence is presumed to be credible for the purpose of determining whether the case should be reopened.  See Justus, supra.  A VA examination identifies a current diagnosis of PTSD related to service based on the Veteran's reported rape.  As such, the Board finds that new evidence relates to the unestablished fact of an in-service stressful event and current diagnosis necessary to substantiate the claim for service connection for PTSD.  See Shade, 24 Vet. App. at 117.  While new evidence submitted does not relate specifically to the claim for schizophrenia, all of the Veteran's psychiatric diagnoses are being considered by the Board in relation to the reopened claim.  See Clemons, 23 Vet. App. at 1.   Accordingly, the Board finds that new and material evidence sufficient to reopen service connection for an acquired psychiatric disorder, to include PTSD and schizophrenia, has been received.  See 38 C.F.R. § 3.156.

In Bernard v. Brown, 4 Vet. App. 384, 392 (1993), the Court held that claims reopen previously and finally denied claims, implicated both the question of whether there is new and material evidence to reopen the claim and the question of whether, upon such reopening, the claimant is entitled to the requested benefits.  Therefore, the "matter" over which the Board has jurisdiction under 38 U.S.C.A. 
§ 7104(a) is the veteran's claim of entitlement to VA benefits.  The Court held, however, that when the Board addresses in its decision a question that had not been addressed by the RO, it must consider whether the claimant has been given adequate notice of the need to submit evidence or argument on that question and an opportunity to submit such evidence and argument and to address that question at a hearing, and, if not, whether the claimant has been prejudiced thereby.  Id. at 394.

The Board finds that it may proceed with the adjudication of the claim for service connection for an acquired psychiatric disorder, to include PTSD and schizophrenia, on the merits without prejudice to the Veteran.  The RO has provided the Veteran notice as to the requirements for service connection for the claimed psychiatric disorder, as discussed above.  The Veteran has presented evidence and argument throughout the instant appeal addressing the merits of an acquired psychiatric disorder, to include PTSD and schizophrenia.  For these reasons, the Board finds no prejudice to the Veteran based on de novo review.


Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); 
see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In this case, the schizophrenia is a form of psychosis, which is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  

Where a veteran served ninety days or more of active service, and certain chronic diseases, such as psychoses, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Service connection for PTSD requires the following three elements: (1) a current medical diagnosis of PTSD (presumed to include the adequacy of the PTSD symptomatology and the sufficiency of a claimed in-service stressor in accordance with DSM-IV), (2) credible supporting evidence that the claimed in-service stressor(s) actually occurred, and (3) medical evidence of a causal relationship between current symptomatology and the specific claimed in-service stressor(s).  See 38 C.F.R. § 3.304(f). 

In adjudicating a claim for service connection for PTSD, the Board is required to evaluate evidence based on places, types, and circumstances of service, as shown by the veteran's military records and all pertinent medical and lay evidence.  Hayes v. Brown, 5 Vet. App. 60, 66 (1993); see also 38 U.S.C.A. § 1154(a) (West 2002); 
38 C.F.R. § 3.304(f).  The evidence necessary to establish the occurrence of an in-service stressor for PTSD will vary depending on whether or not the veteran "engaged in combat with the enemy."  Id.  

If VA determines that a veteran engaged in combat with the enemy and that the alleged stressor is related to combat, then the veteran's lay testimony or statements are accepted as conclusive evidence of the occurrence of the claimed stressor. 
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(f).  No further development or corroborative evidence is required, provided that the claimed stressor is "consistent with the circumstances, conditions, or hardships of the veteran's service."  Id.  

If, however, VA determines that the veteran did not engage in combat with the enemy or that the alleged stressor is not related to combat, the veteran's lay testimony by itself is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain service records or other evidence to corroborate the veteran's testimony or statements.  See Moreau v. Brown, 9 Vet. App. 389, 394 (1996). 

The question of whether a veteran was exposed to a stressor in service is a factual one, and VA adjudicators are not bound to accept uncorroborated accounts of stressors or medical opinions based upon such accounts.  Wood v. Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 1 Vet. App. 406 (1991).  Hence, whether a stressor was of sufficient gravity to cause or support a diagnosis of PTSD is a question of fact for medical professionals and whether the evidence establishes the occurrence of stressors is a question of fact for adjudicators. 

The law provides that, if a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Gallegos  v. Peake, 22 Vet. App. 329 (2008).  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(3). 

Additionally, under 38 C.F.R. § 3.304(f), VA can submit any evidence, including alternate source evidence, to a medical or mental health professional for interpretation.  Bradford v. Nicholson, 20 Vet. App. 200 (2006).  Most significantly, for claims involving an in-service personal assault, after-the-fact medical evidence can be used to establish a stressor.  See Bradford v. Nicholson, 20 Vet. App. 200   (2006); Patton v. West, 12 Vet. App. 272, 278 (1999). 

Effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  75 Fed. Reg. 39843 (July 13, 2010).  Specifically, the final rule amends 38 C.F.R. § 3.304(f)(3) as follows: 

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.    

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 
7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

At the outset, it is noted that the Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate. 
 
Service Connection Analysis for a Psychiatric Disorder

The Veteran did not participate in combat with the enemy during service and she does not contend so, nor is her claimed stressor related to combat or to a fear of hostile military or terrorist activity.  Instead, the Veteran contends that she has PTSD and schizophrenia due to a rape in service.  In February 2009 and June 2011 statements, the Veteran contends that she was raped in June 1980 by a stranger outside of her barracks in Fort Belvoir, Virginia.  She stated that there was an investigation by military police, that she was taken to the hospital and evaluated for the rape, and that she received treatment for a urinary tract infection (UTI) at this time.  The Board finds that the Veteran has claimed service connection for PTSD due to non-combat stressors; therefore, the claimed stressor must be corroborated by credible supporting evidence.  See Moreau, 9 Vet. App. 389.

After a review of all the evidence, the Board finds that the Veteran's claimed in-service stressor has not been corroborated by service records or other credible supporting evidence.  Service treatment records contain no complaints, diagnoses, or treatment that can be related to a psychiatric disorder or rape in service.  On a July 1980 separation examination, a psychiatric evaluation was marked as normal.  The Veteran denied having a history of depression or nervous trouble of any sort on a report of medical history.  A separate clinical psychiatric evaluation associated with the separation examination report shows that the Veteran's had no significant mental illness.  While the Veteran reported that she was evaluated for a rape in service and that she was diagnosed with a UTI at this time, service treatment records do not reflect any treatment or evaluation related to rape, or even testing for pregnancy or sexually transmitted diseases; instead, the service treatment records show that the Veteran was seen in the Emergency Room at Dewitt Hospital in Fort Belvoir on June 4, 1980 for a history of "dysuria and frequent urination" for two days duration with back pain in the lumbosacral area.  She was evaluated and was diagnosed with a UTI and spondylolisthesis.  There was no rape or injury reported in conjunction with this treatment, the Veteran was not evaluated for an alleged rape, and there are no other indications of concern about pregnancy or sexually transmitted diseases.  

Service personnel records similarly do not contain any evidence to corroborate the Veteran's claimed in-service rape, and instead tend to show behavior changes even prior to the alleged rape.  While the Veteran reported that the alleged rape was investigated by military police, no record of this investigation is shown in service records.  Behavioral problems shown in service, for which the Veteran was eventually separated from service, started in May 1980, prior to the date of the alleged June 1980 rape.  The Board finds that disciplinary action was initiated in service due to the Veteran's poor performance and poor attitude, without indication of psychiatric problems.  Personnel records show that the Veteran had absented herself from class in May 1980 when put on break, and displayed an unstable attitude toward being in class, indicating verbally that she did not want to stay.  The Veteran was stated to have a poor attitude since the very beginning of the course in May 1980.  The report cited a poor attitude, indecisiveness and apparent nonconcern for class attendance.  In June 1980, separation from the Trainee Discharge Program was proposed.  The reasons for the proposed action included the Veteran's minimum knowledge of the English language despite work with the Army Education center, and because she walked out of classroom instruction on several occasions, indicating an unwillingness to learn or take orders instructing her to stay in class.  

Service treatment records and service personnel records do not document any incidents related to the Veteran's alleged rape in service.  There was no change in behavior noted at the time of the incident, which was reported to have occurred in June 1980, and instead personnel records show that the Veteran had behavioral problems beginning in May 1980, prior to the date of her alleged rape.  Service treatment records made no mention of any rape or incident concurrent with the Veteran's evaluation for a urinary tract infection.  Instead, service treatment records show the Veteran complained of lower back pain and frequent urination days prior to her treatment for a UTI without mention of a rape in service.  

In more recent lay statements, testimony, and during a June 2011 VA examination, the Veteran provided details regarding the alleged in-service rape, stating that while she was outside of her barracks at Fort Belvoir, a man dressed in uniform pulled up in his car, overcame her physically, and raped her in his car.  The Veteran has not, however, provided any evidence corroborating an in-service stressor outside of her own lay assertions.  The Board emphasizes that, where an alleged stressor is not related to combat, the Veteran's lay testimony by itself is not sufficient to establish the occurrence of the alleged stressor.  See Moreau, 9 Vet. App. at 394.  

The Board finds that the Veteran has provided inconsistent histories in reporting the circumstances of the alleged in-service rape, which weight against the credibility of her statements.  During a March 1983 VA psychiatric examination, the Veteran initially reported that when she was hospitalized due to an injury to the leg, she was sexually abused by a male attendant or nurse.  She stated that she became very angry and hostile, and about ten days later, she was separated and discharged from service.  The record shows that the Veteran was separated from service in July 1980.  During a second VA psychological evaluation in May 1983, the Veteran was diagnosed with schizophrenic disorder.  In a February 2004 statement, the Veteran provided a very different account regarding the alleged rape, stating that when she left for the barracks from school a "class mate" offered to give her a ride to the barracks, drove a short distance, and sexually assaulted her.  During a June 2004 VA examination, the Veteran was not able to report the details of an in-service rape.  

More recently, in a February 2009 statement, she stated that while she was outside of her barracks, after finishing running in physical training, a man appeared dressed as a soldier, parked his car next to her, overcame her physically and raped her in his car.  The Veteran identified the incident as occurring sometime between 
June 20, 1980 and June 30, 1980.  She reported that after she returned to the barracks, she informed her shift officer, was interviewed by the military police, and was taken to a clinic on base where they did tests and took skin from under her nails.  She reported that the police found the car, and that she provided testimony with respect to the rape several days later.  

The Veteran indicated during a DRO hearing in April 2010 that she believed that her first son could have been born as a result of the rape, that she was married to her husband in June 1980, shortly after the rape occurred, but indicated that she did not have sexual relations with her husband after their marriage due to trauma from the rape.  A birth certificate for her son shows that he was born in March 1980, ten months after the incident.  In a written notation on the birth certification, the Veteran indicated that while she identified her ex-husband as the father, they never consummated their marriage.  

In a June 2011 statement, the Veteran submitted copies of service treatment records showing treatment for a UTI in service.  She stated that the records were from when she was raped and hospitalized, that the dates of her treatment were from 
June 5, 1980 to June 7, 1980 and stated that she was treated for a UTI from having been raped.  

While the Veteran is competent to report the occurrence of a rape in service, along with hospitalization and criminal investigation into the rape, because service treatment records do not indicate any hospitalization due to rape, and instead indicate that the Veteran was treated for a UTI without any associated incidents reported, and because personnel records similarly do not reflect any investigation for a rape, and do not corroborate the Veteran's lay statements, but reflect disciplinary problems even before the time of the alleged rape, the Board finds that the Veteran's lay statements were provided for compensation purposes, and because of the Veteran's own inconsistent reporting of one or two rapes on different occasions during service, are not credible and are outweighed by more contemporaneous evidence provided by service treatment records.   The Board finds it significant that the Veteran made no mention of a rape in conjunction with a contemporaneous medical evaluation for a UTI.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring).  

The Board finds that evidence showing that the Veteran's son was born nine to ten months after the alleged rape in service does not verify the occurrence of a rape in service, particularly where the Veteran has testified that she was married to her husband in June 1980, approximately nine months prior to her son's birth, and where he was identified as the father on the birth certificate.  The Board finds due to inconsistencies shown in the Veteran's statements, that her DRO testimony and statements asserting that she never consummated the marriage are not credible.

Due to inconsistencies in the Veteran's own reports with regard to the occurrence of her alleged in-service stressor(s) as well as inconsistencies with objective findings of record, the Board finds that the Veteran is not credible regarding her report of an alleged rape or rapes in service.  The Veteran has provided varying stories with regard to the alleged rape(s), reporting in 1983 that she was sexually assaulted by a nurse or attendant while hospitalized, reporting in 2004 that she was assaulted by a classmate who offered her a ride to her barracks, and reporting in 2009 that she was approached by a stranger in uniform after running for physical training outside of her barracks, and was then raped.  While the Veteran reported in June 2011 that was treated for a UTI from having been raped, the Veteran was initially treated for a UTI in June 4, 1980, prior to the June 20, 1980 to June 30, 1980 date of incident identified in the earlier February 2009 report.  The Veteran has provided inconsistent histories with regard to her alleged rape, her statements are inconsistent with findings in service treatment records and service personnel records, and she has not otherwise provided credible, competent, and probative evidence corroborating the identified in-service stressor.  For these reasons, the Board finds that an in-service stressor sufficient to cause PTSD has not been verified.

While a June 2006 VA examiner provided a DSM-IV diagnosis of PTSD related to the identified in-service rape, the Board finds that, because the alleged in-service rape has not been verified, that the opinion is of no probative value.  The VA examiner based her opinion, in large part on the Veteran's own report of a rape in service and her report that she informed her superior officer of the rape that same day.  While the examiner indicated as part of her reasoning that the Veteran exhibited behavioral changes post-service, stating that this referrers to "information in the section of post military history," the cited post military psychosocial history shows that the Veteran provided a self-report of alcohol and drug abuse starting after her sexual trauma in 1980, a 1983 divorce, as well as a history of killing her neighbors' pets at an unidentified period post-service.  As the Board has found that the Veteran has not provided credible lay evidence in this case, the Board finds that a medical opinion based primarily on these inaccurate self-reports is not probative.  Reonal v. Brown, 5 Vet. App. 458 (1993) (medical opinion based on an inaccurate lay history of injury in service that had been weighed and rejected is of no probative value). 

In rendering her opinion, the June 2006 VA examiner made no reference to service personnel records which show that the Veteran had behavioral problems in service which began prior to the date of the alleged rape, to a psychiatric evaluation completed at separation showing no significant mental illness, or to VA psychiatric evaluations dated in 1983 which show that the Veteran has psychiatric problems related to schizophrenia two years after service separation.  Additionally, the VA examiner did not discuss the obvious discrepancies in the Veteran's 1983 report describing her rape and her more recent reports.  Because the VA opinion is based on an unverified report of the Veteran and both inaccurate and incomplete history, inconsistent with the evidence of record, the Board finds that it is not probative.  Reonal, 5 Vet. App. at 461 (holding that the Board may reject a medical opinion based on an inaccurate factual basis); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (holding "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion").  

The Board finds that the June 2006 diagnosis of PTSD was based on the Veteran's own report of an unverified in-service rape, and the Board has found that the Veteran is not credible in reporting such an incident in this case.  The Veteran is not shown by other medical evidence of record to have a diagnosis of PTSD.  Prior VA examinations dated in 1983, April 1997, and June 2004 do not provide a diagnosis of PTSD, but instead diagnose the Veteran with schizophrenia, and an April 1994 private treatment report reflects a diagnosis of paranoid schizophrenia.  For these reasons, the Board finds that the June 2011 VA opinion, even though rendered by a VA psychiatrist, is not probative.  Medical opinions or diagnoses premised upon an unsubstantiated account of a claimant are of no probative value and do not serve to verify the occurrences described.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993); Reonal at 461(holding that medical opinions or diagnoses based on inaccurate material facts are of no probative value).   Based on the foregoing, the Board finds that the Veteran does not have a current diagnosis of PTSD that is related to a verified in-service stressor.  

The June 2011 VA examiner did not provide a diagnosis of schizophrenia in this case; however, the record shows that the Veteran has a history of schizophrenia, initially diagnosed by VA after service in 1983.  After reviewing all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that an acquired psychiatric disorder, to include schizophrenia, was not incurred in service.  The Board finds that the Veteran did not exhibit chronic psychiatric symptoms in service, or continuous psychiatric symptoms post-service.  No psychiatric complaints were noted in service, the Veteran had no significant mental disability identified on a psychiatric evaluation at separation.  Post-service March 1983 and May 1983 VA examinations provide the earliest evidence of record identifying a diagnosis of schizophrenia and note that the Veteran was hospitalized in December 1982 because she became suicidal, homicidal, and depressed.  The competent, credible, and probative evidence of record does not show that psychiatric symptoms manifested prior to December 1982.  Accordingly, the Board finds that schizophrenia did not manifest within one year of the Veteran's separation from service in July 1980.  Additionally, the Board finds that, absent credible evidence of any in-service injury or event, a currently diagnosed acquired psychiatric disorder is not related to an alleged rape in service.  VA examinations and private treatment records do not relate schizophrenia to any event in service.  The Veteran did not have any symptoms related to an acquired psychiatric disorder in service, and the evidence of record shows no nexus between a current acquired psychiatric disorder and military service. 

Based on all of the evidence of record discussed above, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for acquired psychiatric disorder, to include PTSD and schizophrenia, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.


ORDER

New and material evidence having been received, the appeal to reopen service connection for an acquired psychiatric disorder, to include PTSD and schizophrenia, is granted.  

Service connection for an acquired psychiatric disorder, to include PTSD and schizophrenia, is denied.

____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


